NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 31, 2022*
                                 Decided June 6, 2022

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

No. 21‐1949

JASON A. REED,                                  Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Southern District of Indiana,
                                                Evansville Division.
      v.
                                                No. 3:20‐cv‐00118‐RLY‐MPB
COREY BRATTAIN, et al.,
    Defendants‐Appellees.                       Richard L. Young,
                                                Judge.


                                       ORDER

       When Jason Reed was an Indiana inmate, he filed a grievance against jail guards,
asserting that they injured him, but he did not administratively appeal the jail’s failure
to resolve his grievance. Reed later sued the guards under 42 U.S.C. § 1983, and the

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21‐1949                                                                         Page 2

district court entered summary judgment for them. It correctly reasoned that an internal
appeal was both available to and required of Reed before he sued; thus, we affirm.

       We present the facts in the light most favorable to Reed, the non‐moving party.
Rodrigo v. Carle Found. Hosp., 879 F.3d 236, 241 (7th Cir. 2018). The Wayne County Jail,
where Reed was housed in Indiana, handles grievances through computer‐based forms
(available to inmates one hour daily). Responses to grievances are due within a week,
and inmates “may file an appeal if the inmate is not satisfied with a grievance response
or did not receive a … response … by the due date.” One form on the computer is for
“Grievance Requests,” but for grievances against jail staff and guards, the jail’s written
procedures state that inmates must use a different form, “Complaint Against a Law
Enforcement Officer.” This form may not be available on the computer. Consequently,
Reed had in the past used, and the prison had always accepted, the generic “Grievance
Request” form accessible on the computer for the filing and appeal of grievances
against jail staff and guards.

        In 2019, Reed filed a grievance against jail guards for injuring him. He used the
generic “Grievance Request” form—rather than the “Complaint Against a Law
Enforcement Officer” form. An administrator accepted the form and responded that the
jail would investigate his accusations. As far as the record shows, the jail took no further
action.

        Though dissatisfied, Reed did not internally appeal; instead, he sued the guards
under § 1983, alleging they violated his Eighth Amendment rights. They responded that
he failed to exhaust administrative remedies. See 42 U.S.C. § 1997e(a). The district court
stayed all discovery that did not relate to the exhaustion defense. Eventually, the guards
moved for summary judgment, and while that motion was pending, Reed filed two
nondispositive motions. First, he moved to compel a video recording and other
evidence about the incident leading to his injuries. The court denied this motion
because Reed’s desired discovery related only to the merits and the court had stayed
merits discovery. Second, he moved for leave to amend his complaint to join new
defendants. The court denied leave based on Reed’s failure to attach a proposed
amended complaint to his motion, as required by local rules. See S.D. IND. L.R. 15‐1(a).

       The district court entered summary judgment for the guards, ruling that Reed
did not exhaust the available and required remedy of an internal appeal. It explained
that Reed had daily access to the computer that contained the grievance forms and that
No. 21‐1949                                                                              Page 3

he had previously used the computer to file internal appeals but did not do so this
time.1

      On appeal, Reed argues that the internal appeal process was unavailable to him.
He reasons that the jail’s written procedures require inmates to file grievances against
guards on the form titled “Complaint Against a Law Enforcement Officer,” and if we
construe the record in his favor, that form was not available on the computer.

       But the undisputed evidence shows that the prison accepts the generic
“Grievance Request” form, available on the computer to which Reed had daily access,
for both filing and appealing grievances against jail staff. Before filing suit, inmates
must exhaust all “available” administrative remedies. § 1997e(a); Ross v. Blake, 578 U.S.
632, 642 (2016). Available remedies “may include both written policies and informal
procedures” that inmates know about and the jail uses and accepts. Crouch v. Brown,
27 F.4th 1315, 1321–22 (7th Cir. 2022); see Lanaghan v. Koch, 902 F.3d 683, 689 (7th Cir.
2018). Here, the record shows that, despite the written policy, the jail had always
accepted from Reed the computer‐based “Grievance Request” form for grievances
against guards and that Reed knew this. Thus, he had an available avenue for lodging
an internal appeal; if he had doubts about whether he could use the generic grievance
form to appeal internally—as he had done before—he needed to “err on the side of
exhaustion,” Ross, 578 U.S. at 644, and attempt an appeal. But he did not.

     Reed also contests two of the district court’s interlocutory orders, but his
arguments are unavailing. First, he says that the court erred in denying his motion to

       1  We have appellate jurisdiction despite a defect in the district court’s judgment.
On May 11, 2021, the district court wrote: “The Court now enters Final Judgment and
this action is dismissed … .” While the judgment is set forth in a separate document,
see FED. R. CIV. P. 58(a), the judgment lacks an essential component: who won what.
See Buck v. U.S. Digit. Commc’ns, Inc., 141 F.3d 710, 711 (7th Cir. 1998). Nonetheless, we
have jurisdiction because we know from the parties’ statements that the defendants
won and that the district court was finished with the case. See Bankers Tr. Co. v. Mallis,
435 U.S. 381, 387 (1978); Calumet River Fleeting, Inc. v. Int’l Union of Operating Eng’rs,
Local 150, 824 F.3d 645, 650 (7th Cir. 2016).
        We repeat our reminder for district courts to enter final judgments that contain
their essential components and for parties to take steps to ensure that the courts do so.
See, e.g., Hyland v. Liberty Mut. Fire Ins. Co., 885 F.3d 482, 484 (7th Cir. 2018); Contʹl Cas.
Co. v. Anderson Excavating & Wrecking Co., 189 F.3d 512, 515–16 (7th Cir. 1999).
No. 21‐1949                                                                        Page 4

compel in which he sought evidence that would support the merits of his claim. But
earlier the court had stayed all discovery that did not relate to the exhaustion defense;
its decision to do so—and then to deny the motion to compel based on that stay—were
valid uses of its discretion to manage the order of litigation. See White v. Bukowski,
800 F.3d 392, 394 (7th Cir. 2015) (citing Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008))
(“encourag[ing] district courts to determine, before scheduling discovery relating to the
merits of a prisonerʹs civil rights suit, whether administrative remedies have been
exhausted”). Second, Reed challenges the denial of leave to amend his complaint to add
defendants. He did not attach a proposed amended complaint to his motion, as the local
rules required him to do, see S.D. IND. L.R. 15‐1(a), and the court denied the motion. The
court was entitled to “strictly enforce” its local rules, even against a pro se litigant.
McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 787 n.2 (7th Cir. 2019).

      We have considered Reed’s other arguments, but none has merit.

                                                                              AFFIRMED